DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of group II, claims 5-14, drawn to a xylanase variant in the reply filed on September 1, 2021 is acknowledged.  The traversal is on the ground(s) that the claims of the application are related in such a way that they should be considered to have unity of invention.  Applicants request reconsideration based on the elected subject matter of a S50 variant as the elected species.  This is not found persuasive because as stated in the restriction requirement the technical feature linking the inventions does not define a contribution over the prior art for the S347A xylanase variant.  Applicants elected species will be examined initially and if no such species is found then another species will be searched.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 1, 2021.  
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Claims 5-14 drawn to the elected species is currently under examination.  If the first species is not found, then another species will be examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The priority date is June 22, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 11, 2019 is being considered by the examiner.  The signed IDS form is attached with the instant office action.

Drawings
No drawings have been filed in the instant application.

Specification
The disclosure is objected to because of the following informalities:  
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See [0566].
Appropriate correction is required.



Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 is dependent on a withdrawn claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation at least 70% sequence identity, and the claim also recites different percentages up to 99% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The terms "preferably", "more preferably", and "most preferably"  in claim 13 is a relative term which renders the claim indefinite.  The dosage of the xylanase variant is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Suggest putting desired range of xylanase variant, for example between 0.01% to 25% w/w.
Claims dependent on a rejected claim are rejected for failing to cure the indefiniteness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by NCBI Reference Sequence WP_072175925.1 (submitted December 16, 2016).
The alignment below show the substitution of S347A in a glucuronoxylanase from Bacillus subtilis.  
Applicant is referred to MPEP 2113 Product-by-Process Claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Claims are drawn to a structurally same composition as currently disclosed by the sequence.   


                   GenCore version 6.4.1
                  Copyright (c) 1993 - 2021  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         November 19, 2021, 09:57:41 ; Search time 1 Seconds
                                           (without alignments)
                                           0.165 Million cell updates/sec

Title:          US-16-621-493-1
Perfect score:  2097
Sequence:       1 AASDVTVNVSAEKQVIRGFG..........GNHFWAHLPAQSVTTFVVNR 391

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 422 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_11192021_095738.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    2084   99.4    422  1  AASEQ2_11192021_095738                      





RESULT 1
AASEQ2_11192021_095738

  Query Match             99.4%;  Score 2084;  DB 1;  Length 422;
  Best Local Similarity   99.2%;  
  Matches  388;  Conservative    2;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 AASDVTVNVSAEKQVIRGFGGMNHPAWAGDLTAAQRETAFGNGQNQLGFSILRIHVDENR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         32 AASDVTVNVSAEKQVIRGFGGMNHPAWAGDLTAAQRETAFGNGQNQLGFSILRIHVDENR 91

Qy        61 NNWYKEVETAKSAVKHGAIVFASPWNPPSDMVETFNRNGDTSAKRLKYNKYAAYAQHLND 120
             ||||||||||||||||||||||||||||||||||||||||||||||||:|||||||||||
Db        92 NNWYKEVETAKSAVKHGAIVFASPWNPPSDMVETFNRNGDTSAKRLKYDKYAAYAQHLND 151

Qy       121 FVTFMKNNGVNLYAISVQNEPDYAHEWTWWTPQEILRFMRENAGSINARVIAPESFQYLK 180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       152 FVTFMKNNGVNLYAISVQNEPDYAHEWTWWTPQEILRFMRENAGSINARVIAPESFQYLK 211

Qy       181 NLSDPILNDPQALANMDILGTHLYGTQVSQFPYPLFKQKGAGKDLWMTEVYYPNSDTNSA 240
             |||||||||||||||||||||||||||||||||||||||||||||||||||||||| |||
Db       212 NLSDPILNDPQALANMDILGTHLYGTQVSQFPYPLFKQKGAGKDLWMTEVYYPNSDNNSA 271

Qy       241 DRWPEALDVSQHIHNAMVEGDFQAYVWWYIRRSYGPMKEDGTISKRGYNMAHFSKFVRPG 300
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       272 DRWPEALDVSQHIHNAMVEGDFQAYVWWYIRRSYGPMKEDGTISKRGYNMAHFSKFVRPG 331

Qy       301 YVRIDATKNPNANVYVSAYKGDNKVVIVAINKSNTGVNQNFVLQNGSASNVSRWITSSSS 360
             ||||||||||||||||||||||||||||||||||||||||||||||:|||||||||||||
Db       332 YVRIDATKNPNANVYVSAYKGDNKVVIVAINKSNTGVNQNFVLQNGAASNVSRWITSSSS 391

Qy       361 NLQPGTNLTVSGNHFWAHLPAQSVTTFVVNR 391
             |||||||||||||||||||||||||||||||
Db       392 NLQPGTNLTVSGNHFWAHLPAQSVTTFVVNR 422


Search completed: November 19, 2021, 09:57:41
Job time : 1 secs


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        November 19, 2021